Citation Nr: 1615767	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-13 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a disability manifested by right leg and foot tingling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had periods of active service from October 2000 to March 2001 and September 2001 to February 2003, with subsequent National Guard service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Board previously remanded this case for further development in May 2014.  The claim has now been returned for appellate review. 


FINDING OF FACT

Disability manifested by right leg and foot tingling, variously diagnosed as intermittent nerve impingement and sciatica, is not shown to be causally or etiologically related to any disease, injury, or incident during active duty service; 


CONCLUSION OF LAW

The criteria for service connection a disability manifested by right leg and foot tingling, variously diagnosed as intermittent nerve impingement and sciatica, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the claimant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2008 letter, sent prior to the initial unfavorable decision issued in July 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Next, VA has a duty to assist the appellant in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's National Guard service records, post-service reports of treatment from Madigan Army Medical Center, and a VA examination report.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.   

In the instant case, active service treatment records were not available for review.  There is a heightened obligation for VA to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where records are presumed to have been destroyed while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  Requests for additional service department records and evidence from the Veteran to assist in reconstruction of the records have been made, but were unsuccessful.  Moreover, the Veteran himself stated in his notice of disagreement that he never sought treatment for his disability while on active duty.  The RO outlined its attempts to obtain these records in a December 2013 Formal Finding of Unavailability of Service Treatment Records.  Thus, the Board finds that the RO has met its heightened duty to assist in the instant case.  

Additionally, the appellant was afforded a VA examination in July 2014 so as to address the nature and etiology of the Veteran's claimed disability.  The Board finds that the VA examination is adequate to decide the claim because, as discussed below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it provides detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue on appeal has been met.  

Finally, the Board finds that there was substantial compliance with the May 2014  remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, in May 2014, the AOJ was directed to schedule the Veteran for a VA examination and issue a supplemental statement of the case (SSOC).  As noted above, the Veteran was afforded a VA examination in July 2014 that is adequate for appellate review.  Moreover, a SSOC readjudicating the claim was issued in December 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Analysis

The Veteran seeks service connection for a disability manifested by tingling in his right leg and foot.  He avers that the circumstances of his active service caused intermittent symptoms of leg and foot tingling that rose to a level of severity that he subsequently sought treatment while in the National Guard.  Specifically, the Veteran asserts that wearing his boots and standing daily for 12 to 14 hours as part of duties as Security Police during active service led to the current disability.   He further reported that the intermittent tingling down the back of his right calf to the top of his foot began while performing such duties.  He then reported that the symptoms were not present once released from active duty as his civilian job did not consist of standing for long hours.  However, he started experiencing symptoms again in 2004.  The Board notes that the Veteran has not asserted that his disability began during a period of inactive duty for training or active duty for training while serving with the National Guard.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Multiple medical records from the Veteran's National Guard service document complaints of tingling in the right leg and foot.  In this regard, an April 2004 Annual Health History Certificate documented that the Veteran reported a tingling sensation.  Similarly, a May 2004 Health History Questionnaire again showed complaints of tingling and poor circulation in the right leg.  A July 2004 clinical record showed that the Veteran presented with intermittent tingling down the back of right calf and top of foot for the last six months.  The assessment was intermittent nerve impingement.   A March 2005 Health History showed that the Veteran indicated he had been diagnosed as having a pinched nerve in his back.  Moreover, an April 2005 record documented complaints of "shooting pins and needles" down right leg with an assessment of intermittent nerve impingement and question of sciatica.

Subsequently, a September 2008 clinical record showed that the Veteran was separating from the Air Force Reserves and wanted to claim recurrent right lower leg sensations with the VA.  Thereafter, in October 2008, the Veteran filed an application seeking service connection for recurrent right leg and foot tingling.  At that time, he indicated that the disability began in May 2004.  

The Veteran was afforded a VA examination in July 2014.  The claims file was reviewed.  The examiner gave a diagnosis of intermittent nerve impingement and sciatica beginning in July 2004.  The examiner noted that the Veteran was first seen in July 2004 with 6 months of intermittent paresthesias to the posterior thigh, calf and foot.  He was diagnosed with intermittent nerve impingement and probable sciatica.  He was seen again in April 2005 with similar complaints.  The Veteran continued to have these symptoms which occurred every two months and lasted for a few days.   There was no association with certain activities and the Veteran denied any current or past history of back problems.  No further work up has been done since 2005.   

On physical examination, muscle strength testing and reflex examination were normal.  Sensory examination was also normal.  The Veteran also had a normal gait.  The examiner observed mild incomplete paralysis of the sciatic nerve.  The examiner opined that the claim condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner rationalized that the Veteran has been diagnosed with intermittent nerve impingement and probable sciatica based on symptoms.  There were no objective findings to support either diagnosis.  The examiner continued that it was unlikely that either of these diagnoses were caused by active service duties, including standing 12-14 hours a day or boots that were worn as a security policeman.   Symptoms began around February 2004 and the Veteran was first seen in July 2004 with these complaints.  

Again, the VA examiner considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the VA examiner's opinion.

After considering the totality of the evidence of record, the Board finds that service connection for a disability manifested by right leg and foot tingling is not warranted.  Importantly, the first medical evidence of right leg and foot symptoms is in July 2004, over a year after the Veteran's discharge from active duty service.  The Board notes that, although the Veteran's representative has claimed that the Veteran's suffers from an organic disease of the nervous system and, thus, his disorder should be presumed to have manifested in service; there is no competent evidence of an organic disease of the nervous system that had manifested to a compensable degree within one year of service.  Again, the first medical evidence documenting such symptoms was over one year after active service in July 2004.  Although the Veteran had reported that he experienced symptoms six months prior, which would have approximately been February 2004 and within one year of the Veteran's discharge, there were no contemporaneous findings at that time showing that the Veteran's disorder had manifested to a compensable degree.  Significantly, the VA examiner pointed out that there were no findings to support either diagnosis of intermittent nerve impingement or sciatica.  As such, an award of service connection on a presumptive basis for chronic disease is precluded.  38 C.F.R. §§ 3.307, 3.309.

Likewise, there is no evidence to establish service connection on the basis of continuity of symptoms.  See Walker, cited above.  Again, the first medical evidence of any disability is in July 2004, well over a year after active service.  Importantly, when the Veteran first sought treatment for his right leg and foot symptoms in July 2004, he reported a history of experiencing symptoms for the last 6 months, which again would have approximately been in February 2004, a year after his discharge from active service.  He gave no indication during the course of seeking treatment of experiencing such symptoms prior to that date or during active service.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Further, in statements of record, the Veteran himself has reported not experiencing any symptoms following his discharge from active service until a later date.  The Board also finds it significant that the Veteran did not file his claim for service connection until October 2008, over seven years after his last period of active duty, and at that time, he reported that these symptoms began in May 2004.  Thus, given that the Veteran himself has stated that he did not experience symptoms following his discharge until some point 2004, there is not sufficient evidence to establish service connection on the basis of pertinent symptomatology.  

Moreover, there is simply no competent evidence linking any disability manifested by right leg and foot tingling to any incident in service.  Again, after reviewing the claims file, the highly probative July 2014 VA etiological opinion found that the Veteran's disability manifested by right leg and foot tingling, variously diagnosed as intermittent nerve impingement and sciatica, was not related to service.  The examiner provided a detailed rationale for this opinion and there is no competent medical evidence of record to refute this opinion.  

Significantly, in the instant case, the Veteran and his representative are not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation of a disability manifested by right leg and foot tingling involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the appellant's own opinion is nonprobative evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Veteran's assertions are outweighed by the July 2014 VA examination with opinion.   

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a disability manifested by right leg and foot tingling, variously diagnosed as intermittent nerve impingement and sciatica.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for a disability manifested by right leg and foot tingling is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


